UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25070 LSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Indiana 35-1934975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 Main Street, Lafayette, Indiana 47901 (Address of principal executive offices) (Zip Code) (765) 742-1064 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer[]Accelerated filer[]Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2007 Common Stock, $.01 par value per share 1,568,999 shares LSB FINANCIAL CORP. INDEX PART IFINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Consolidated Condensed Balance Sheets 1 Consolidated Condensed Statements of Income 2 Consolidated Condensed Statements of Changes in Shareholders’ Equity 3 Consolidated Condensed Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 INDEX TO EXHIBITS 24 i PART IFINANCIAL INFORMATION Item 1. Financial Statements LSB FINANCIAL CORP. Consolidated Condensed Balance Sheets (Dollars in thousands, except per share data) June 30, 2007 December 31, 2006 (unaudited) Assets Cash and due from banks $ 1,222 $ 1,391 Short-term investments 8,368 8,336 Cash and cash equivalents 9,590 9,727 Available-for-sale securities 14,429 16,316 Loans held for sale 1,304 992 Total loans 301,763 319,469 Less: Allowance for loan losses (3,008 ) (2,770 ) Net loans 298,755 316,699 Premises and equipment, net 6,926 6,600 Federal Home Loan Bank stock, at cost 3,997 3,997 Bank owned life insurance 5,495 5,381 Interest receivable and other assets 9,512 8,688 Total Assets $ 350,008 $ 368,400 Liabilities and Shareholders’ Equity Liabilities Deposits $ 247,035 $ 255,304 Federal Home Loan Bank advances 66,618 76,618 Interest payable and other liabilities 1,898 1,638 Total liabilities 315,551 333,560 Commitments and Contingencies Shareholders’ Equity Common stock, $.01 par value Authorized - 7,000,000 shares Issued and outstanding 2007 - 1,568,999 shares, 2006 - 1,603,209 shares 16 15 Additional paid-in-capital 11,341 12,227 Retained earnings 23,213 22,623 Accumulated other comprehensive loss (113 ) (25 ) Total shareholders’ equity 34,457 34,840 Total liabilities and shareholders’ equity $ 350,008 $ 368,400 See notes to consolidated condensed financial statements. 1 LSB FINANCIAL CORP. Consolidated Condensed Statements of Income (Dollars in thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Interest and Dividend Income Loans $ 5,491 $ 5,527 $ 11,071 $ 11,129 Securities Taxable 128 119 292 223 Tax-exempt 66 48 124 96 Other 43 30 111 62 Total interest and dividend income 5,728 5,724 11,598 11,510 Interest Expense Deposits 2,033 1,942 4,059 3,841 Borrowings 821 762 1,698 1,527 Total interest expense 2,854 2,704 5,757 5,368 Net Interest Income 2,874 3,020 5,841 6,142 Provision for Loan Losses 490 250 740 400 Net Interest Income After Provision for Loan Losses 2,384 2,770 5,101 5,742 Non-interest Income Deposit account service charges and fees 478 449 884 873 Net gains on loan sales 95 58 137 109 Gain(loss) on sale of securities 0 0 0 0 Gain(loss) on sale other real estate owned (33 ) 0 (33 ) 0 Other 245 195 497 382 Total non-interest income 785 702 1,485 1,364 Non-Interest Expense Salaries and employee benefits 1,243 1,143 2,434 2,430 Net occupancy and equipment expense 356 291 669 580 Computer service 115 104 237 202 Advertising 111 72 152 129 Other 644 514 1,166 999 Total non-interest expense 2,469 2,124 4,658 4,340 Income Before Income Taxes 700 1,348 1,928 2,766 Provision for Income Taxes 249 520 698 1,030 Net income $ 451 $ 828 $ 1,230 $ 1,736 Basic Earnings Per Share $ 0.28 $ 0.51 $ 0.77 $ 1.08 Diluted Earnings Per Share $ 0.28 $ 0.50 $ 0.77 $ 1.07 Dividends Declared Per Share $ 0.20 $ 0.17 $ 0.40 $ 0.34 See notes to consolidated condensed financial statements. 2 LSB FINANCIAL CORP. Consolidated Condensed Statements of Changes in Shareholders’ Equity For the Six Months Ended June 30, 2007 and 2006 (Dollars in thousands) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Benefit Plans Compensation Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2006 $ 15 $ 10,565 $ 22,402 $ (71 ) $ (90 ) $ 32,821 Reclassification of unearned compensation upon adoption of SFAS 123(R) (22 ) 22 Comprehensive income Net income 1,736 1,736 Change in unrealized appreciation (depreciation) on available-for-sale securities, net of taxes (38 ) (38 ) Total comprehensive income 1,698 Dividends on common stock, $0.34 per share (522 ) (522 ) Purchase and retirement of stock (18,500 shares) (1 ) (523 ) (524 ) Stock options exercised (2,152 shares) 34 34 Amortization of stock option compensation 12 12 Amortization of RRP expense 15 15 ESOP shares earned 102 25 127 Balance, June 30, 2006 $ 14 $ 10,183 $ 23,616 $ (24 ) $ (128 ) $ 33,661 Balance, January 1, 2007 $ 15 $ 12,227 $ 22,623 $ 0 $ (25 ) $ 34,840 Comprehensive income Net income 1,230 1,230 Change in unrealized appreciation (depreciation) on available-for-sale securities, net of taxes (88 ) (88 ) Total comprehensive income 1,142 Dividends on common stock, $0.40 per share (639 ) (639 ) Purchase and retirement of stock (34,500 shares) (897 ) (897 ) Stock options exercised (290 shares) 4 4 Amortization of stock option compensation 7 7 Balance, June 30, 2007 $ 15 $ 11,341 $ 23,214 $ 0 $ (113 ) $ 34,457 See notes to consolidated condensed financial statements. 3 LSB FINANCIAL CORP. Consolidated Condensed Statements of Cash Flows (Dollars in thousands) (Unaudited) Six months ended June 30, 2007 2006 Operating Activities Net income $ 1,230 $ 1,736 Items not requiring (providing) cash Depreciation 244 232 Provision for loan losses 740 400 Amortization of premiums and discounts on securities 6 29 ESOP shares earned 0 127 Gain on sale of loans (129 ) (57 ) Loans originated for sale (957 ) (5,819 ) Proceeds on loans sold 774 5,244 Amortization of stock options 7 12 Changes in Interest receivable and other assets (880 ) (767 ) Interest payable and other liabilities 260 165 Net cash from operating activities 1,295 1,290 Investing Activities Purchases of available-for-sale securities (1,361 ) (1,497 ) Proceeds from maturities of available-for-sale securities 3,097 614 Net change in loans 17,204 7,246 Purchase of premises and equipment (571 ) (136 ) Purchase of life insurance policies 0 (2,500 ) Net cash from investing activities 18,369 3,727 Financing Activities Net change in demand deposits, money market, NOW and savings accounts 6,034 (2,392 ) Net change in certificates of deposit (14,303 ) (3,150 ) Proceeds from Federal Home Loan Bank advances 28,500 27,500 Repayment of Federal Home Loan Bank advances (38,500 ) (26,500 ) Proceeds from stock options exercised 4 34 Repurchase of stock (897 ) (524 ) Dividends paid (639 ) (522 ) Net cash from financing activities (19,801 ) (5,542 ) Increase (Decrease) in Cash and Cash Equivalents (137 ) (525 ) Cash and Cash Equivalents, Beginning of Period 9,727 9,384 Cash and Cash Equivalents, End of Period $ 9,590 $ 8,859 Supplemental Cash Flows Information Interest paid 5,867 5,359 Income taxes paid 870 890 Supplemental Non-Cash Disclosures Capitalization of mortgage servicing rights 8 52 See notes to consolidated condensed financial statements 4 LSB FINANCIAL CORP. Notes to Consolidated Financial Statements June 30, 2007 Note 1 - General The financial statements were prepared in accordance with the instructions for Form 10-Q and, therefore, do not include all of the disclosures necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America.These interim financial statements have been prepared on a basis consistent with the annual financial statements and include, in the opinion of management, all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of the results of operations and financial position for and at the end of such interim periods.All outstanding shares and per share figures have been adjusted to reflect a 5% stock dividend payable by LSB Financial Corp. (the “Company” or “LSB Financial”) to shareholders of record on October 6, 2006.The consolidated condensed balance sheet of LSB Financial Corp. as of December 31, 2006 has been derived from the audited consolidated balance sheet of LSB Financial Corp. as of that date. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2006 filed with the Securities and Exchange Commission.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Stock Options: Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123(R), Share-Based Payment (“SFAS 123R”).SFAS 123R addresses all forms of share-based payment awards, including shares under employee stock purchase plans, stock options, restricted stock and stock appreciation rights. SFAS 123R requires all share-based payments to be recognized as expense, based upon their fair values, in the financial statements over the vesting period of the awards.The Company has elected the modified prospective application method and, as a result, has recorded approximately $7,000 in compensation expense related to vested stock options less estimated forfeitures for the six month period ended June 30, 2007. Note 2 - Principles of Consolidation The accompanying financial statements include the accounts of LSB Financial, its wholly owned subsidiary Lafayette Savings Bank, FSB (“Lafayette Savings”), and Lafayette Savings’ wholly owned subsidiaries, LSB Service Corporation and Lafayette Insurance and Investments, Inc.All significant intercompany transactions have been eliminated upon consolidation. 5 Note 3 - Earnings per share Earnings per share are based upon the weighted average number of shares outstanding during the period.Diluted earnings per share further assume the issuance of any potentially dilutive shares.Unearned ESOP shares are not considered to be outstanding for the earnings per share computation.All shares were included in the diluted earnings per share calculation as their effect would be dilutive.The following table presents information about the number of shares used to compute earnings per share and the results of the computations: Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Weighted average shares outstanding (excluding unearned ESOP shares) 1,608,977 1,622,573 1,596,638 1,610,951 Shares used to compute diluted earnings per share 1,616,667 1,633,341 1,604,646 1,622,130 Earnings per share $ 0.28 $ 0.51 $ 0.77 $ 1.08 Diluted earnings per share $ 0.28 $ 0.50 $ 0.77 $ 1.07 Note 4 –
